Bloodworth, J.
1. Under the facts of this case the special grounds of the motion for a new trial show no error that would require the grant of a new trial, either because of the failure of the judge to charge or in the excerpt from the charge of which complaint is made.
2. “ Under the facts disclosed by the record, this court cannot say that the verdict of the jury is without support from the testimony or so far contrary to it as to authorize this court to determine that the trial judge abused his discretion in refusing to grant a new trial. The law allows him to refuse or grant new trials in the exercise of a legal discretion, but it does not give this court any discretion in the matter. It can only grant new trials when errors of law have been committed, ■ or when the trial judge has abused his discretion in refusing a new trial.” Smith v. State, 91 Ga. 188 (1) (17 S. E. 68); Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.